Citation Nr: 0925305	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-16 284	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 11, 2006 Board decision which granted an initial 
evaluation of 30 percent for posttraumatic stress disorder 
prior to December 15, 2004.

2.  Whether there was clear and unmistakable error in the 
September 11, 2006 Board decision which denied an evaluation 
in excess of 50 percent for posttraumatic stress disorder on 
and after December 15, 2004.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) from a motion received in December 2006.

Initially, the Board observes that the Veteran has alleged 
that the Regional Office (RO) committed clear and 
unmistakable error (CUE) in its December 2000 rating 
decision.  However, the Veteran appealed the RO's decision in 
the December 2000 rating decision, alleging that he was 
entitled to an initial evaluation in excess of 10 percent and 
an effective date prior to June 25, 1992 for the grant of 
service connection for posttraumatic stress disorder (PTSD).  
A December 2003 Board decision and the September 2006 Board 
decision at issue in this case were the result of the 
Veteran's appeal of the December 2000 rating decision.  
Accordingly, the December 2000 rating decision was subsumed 
by the December 2003 Board decision and the September 2006 
Board decision and therefore, cannot be revised as due to 
CUE.  38 C.F.R. § 3.105(a) (2008).

In addition, in a September 2007 motion for CUE, the 
Veteran's representative provided the pertinent law and 
regulations pertaining to effective dates, but did not allege 
any specific error of fact or law with the effective date 
assigned with regard to the Veteran's PTSD claim.  Also, the 
effective date issue was determined by a December 2003 Board 
decision, and not by the September 2006 Board decision which 
is the subject of the present motion for CUE.  Neither the 
Veteran nor his representative have alleged any specific 
error of law or fact with regard to the December 2003 Board 
decision which denied entitlement to an effective date prior 
to June 25, 1992 for the grant of service connection for 
PTSD.  In addition, neither the Veteran nor his 
representative have expressed any indication of an intent to 
file a motion for revision based on CUE with respect to the 
December 2003 Board decision.  Accordingly, the Board 
concludes that a valid motion for revision of the December 
2003 Board decision is not presently before the Board.  See 
38 C.F.R. §§ 20.1403, 20.1404 (2008).


FINDINGS OF FACT

1.  By a September 11, 2006 decision, the Board assigned an 
initial evaluation of 30 percent for PTSD prior to December 
15, 2004, and denied an evaluation in excess of 50 percent 
for PTSD on and after December 15, 2004. 

2.  The September 11, 2006 Board decision did not contain 
undebatable errors that would have manifestly changed the 
outcome of the appeal at the time it was made.


CONCLUSION OF LAW

The Board's September 11, 2006 decision that denied an 
initial evaluation in excess of 30 percent prior to December 
15, 2004 for PTSD and denied an increased evaluation in 
excess of 50 percent for PTSD on and after December 15, 2004 
was not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  But a 
motion for CUE is not a claim or application for VA benefits 
and thus VCAA requirements are not applicable to CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(a) (2008).  Here, 
the Veteran filed a motion for CUE with the Board's September 
11, 2006 decision by filing a written motion in December 
2006, supplemented by July and August 2007 statements from 
the Veteran and a September 2007 submission from the 
Veteran's representative.  The Veteran's request for revision 
of the September 2006 Board decision based on CUE complies 
with the regulatory requirements.  Id.

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  A three-pronged test is used to determine 
whether CUE was present:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  CUE does not include a change in 
medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

By way of background, the Veteran was granted service 
connection for PTSD in a December 2000 rating decision, and a 
10 percent evaluation was assigned, effective June 25, 1992.  
In December 2001, the Veteran filed a notice of disagreement 
to the December 2000 rating decision, alleging that an 
initial evaluation in excess of 10 percent and an effective 
date prior to June 25, 1992 were warranted.  In February 
2002, the RO issued a statement of the case, and in March 
2002, the Veteran perfected his appeal.  In a December 2003 
Board decision, the Board denied the Veteran's claim for 
entitlement to an effective date prior to June 25, 1992 for 
the grant of service connection for PTSD.  The issue of 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD was remanded for further development.  The December 
2003 Board decision is final as to the effective date issue.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  
In February 2006, the RO issued a rating decision which 
granted an increased evaluation of 50 percent for PTSD, 
effective December 15, 2004, the date that the Veteran's PTSD 
was first shown to have increased in severity.  In a 
September 2006 decision, the Board granted an initial 
evaluation of 30 percent for the Veteran's PTSD prior to 
December 15, 2004, but denied an initial evaluation in excess 
of 30 percent for that time period.  The Board also denied an 
increased evaluation in excess of 50 percent for the 
Veteran's PTSD on and after December 15, 2004.  The September 
11, 2006 Board decision is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  Under the applicable 
criteria, Board decisions that are final and binding will be 
accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1403.  

The Veteran alleges that the September 11, 2006 Board 
decision contained clear and unmistakable error on several 
bases.  In his December 2006 statement, the Veteran alleged 
that the Board's decision was CUE because it failed to 
determine that the statements provided by Dr. Kavuri, Dr. 
Sieberg and social worker W. Powell, were credible, because 
the June 1999 VA examination was inadequate, that the 
diagnoses of bipolar disorder and schizoaffective disorder 
from January 1991 through April 1992 and December 1996 were 
the result of the Veteran having been given anti-psychotic 
drugs which made him psychotic, and because two disability 
examinations provided by his employer diagnosed different 
mental disabilities; one examiner diagnosed schizoaffective 
disorder, and the other examiner diagnosed severe PTSD.  In 
his July 2007 statement, the Veteran contended that the 
September 2006 Board decision contained CUE based on several 
errors of fact, including:  1) PTSD was first diagnosed in 
October 1992, not in 1994 as found by the Board; 2) two 
disability examinations were provided by his previous 
employer, not one as noted by the Board; 3) the Board printed 
two versions of a 1998 hospitalization report and one was 
wrong; and 4) the Board quoted from a June 1993 private 
medical assessment even though a July 2000 statement from the 
provider reflects that the June 1993 assessment did not apply 
to the Veteran and was mistakenly provided.

In a September 2007 motion for revision based on CUE, the 
Veteran's representative argued that the Board's September 
2006 decision contained an error of law.  Specifically, the 
representative alleged that the Board failed to consider the 
impaired employment component of the Veteran's PTSD 
disability independent of all other components of the 
disability evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  The representative cited Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) in support of the argument 
that only one of the criterion under Diagnostic Code 9411 
must be met in order for a 100 percent disability rating to 
apply.  The representative also argued that the Veteran's 
employer has considered his PTSD totally disabling and that 
several clinical statements describe the Veteran's PTSD as 
being productive of total disability.

At the time of the September 2006 Board decision, the 
Veteran's PTSD was evaluated pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 prior to November 7, 1996 and under 38 
C.F.R. § 4.130, Diagnostic Code 9411 on and after November 7, 
1996.  This is so because during the pendency of the 
Veteran's appeal, the applicable rating criteria for mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52700 (Oct. 8, 1996).  When a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  See 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Under the regulations in effect prior to November 7, 1996, 
PTSD was considered a psychoneurotic disorder, and evaluated 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  To that end, a 10 percent evaluation was 
warranted when the symptomatology manifested was less than 
the criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Id.  The next highest 
evaluation, 30 percent, was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  A 50 percent 
evaluation was for application when the Veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation was warranted when the Veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  The maximum 100 percent evaluation was for 
application where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior or 
demonstrably unable to obtain or retain employment.  Id.

In Hood v. Brown, 4. Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 U.S.C.A. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  59 Fed. 
Reg. 4752 (1994), VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
See 38 U.S.C.A. § 7104(c).

Under the amended regulations effective November 7, 1996, 
Diagnostic Code 9411 provides that a 10 percent evaluation is 
warranted when PTSD is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  The next highest evaluation of 
30 percent is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  A 50 percent evaluation 
is for application when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  A maximum 100 percent 
evaluation was for assignment when the evidence showed total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, various Global Assessment of 
Functioning (GAF) scores have been assigned by clinicians.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See DSM-IV; Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 reveals serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.   

At the time of the Board's September 2006 decision, the 
pertinent evidence of record consisted of the Veteran's 
service treatment records, VA treatment records, private 
medical treatment records, and various VA examination 
reports.  The Board considered all of this evidence in its 
September 2006 decision, as is evidenced by the thorough 
examination of the evidence of record presented.  


I.  Prior to November 7, 1996

Private medical treatment records from St. Mary's Hospital 
from September 1990 through June 1991 reveal that the Veteran 
was hospitalized two times for psychiatric reasons, and one 
time with complaints of headache.  September 1990 treatment 
records reveal diagnoses of cluster headaches, para 
trigeminal neuralgia riders, and history of sinusitis.  The 
Veteran was first admitted to the hospital from January 1991 
through February 1991 for psychiatric purposes.  The 
treatment records note the reason for hospitalization as 
"[d]elusional, psychotic and bizarre behavior" including 
not sleeping and putting water on his two children claiming 
to baptize them to purity in a ditch.  Mental status 
examination revealed fair eye contact, somewhat rapid speech 
which was pressured, dysphoric mood, and constricted affect.  
The Veteran denied any hallucinatory experiences, but was 
full of preoccupations with religious delusions.  He had poor 
insight and judgment, but his memory was fair.  Intelligence 
was average.  The diagnosis was bipolar disorder with many 
psychotic features.  The Veteran was again admitted to the 
hospital from May 1991 through June 1991 for psychotic and 
bizarre behavior, including religious preoccupations, forcing 
his wife to drive around town with him, and ordering two 
cheeseburgers from a restaurant and later refusing to take 
them because there was poison in them.  He stated that he 
believed himself to be God and that he was after the devil.  
Mental status examination revealed the Veteran to have fair 
eye contact with rapid and circumstantial speech.  Mood was 
elated and affect was constricted and labile.  The Veteran 
repeatedly stated that he was God and that he was in control 
of the whole world.  The Veteran denied any suicidal or 
homicidal ideation, and memory was intact.  Insight and 
judgment were poor.  The diagnosis was bipolar disorder with 
psychotic features.

February 1992 treatment records from Decatur Memorial 
Hospital reflect that the Veteran was admitted involuntarily 
due to a manic delusional behavioral state.  Upon admission 
to the emergency room, the Veteran was very manic with loose 
and rambling pressured speech.  He was fairly uncooperative.  
He denied suicidal and homicidal ideation, but his family 
reported that he talked about killing someone.  Mental status 
examination showed the Veteran to be slightly uncooperative 
with a somewhat inappropriate affect.  He was 
"hypermanicky" with pressured speech and was also 
delusional.  No hallucinations or paranoia were evident.  
Judgment was impaired and insight was poor.  Orientation was 
normal.  The diagnoses were manic bipolar disorder and 
possible passive-aggressive personality.  

A June 1992 VA neuropsychological report reveals that the 
Veteran was referred for neuropsychological testing of memory 
and personality functioning.  The report notes the Veteran's 
history of heavy drinking and headaches, and that he began to 
drink to relieve the headache pain.  The Veteran said that he 
had been on 50 psychotropic medications, and that he believed 
he had negative reactions to most of them.  The report 
reflects that the Veteran believed that his medications made 
him hallucinate and made him manic.  He reported that he was 
then taking Lithium.  The Veteran complained of sleeping 
problems and problems getting along with others.  He was 
divorced and living with his brother.  He was depressed, 
disheveled, and anxious.  He denied suicidal ideation, but 
admitted to hallucinations when taking psychotropic drugs.  
He also endorsed memory problems.  The examiner administered 
the Wechsler Memory Scale - Revised and the Minnesota 
Multiphastic Personality Inventory (MMPI), which revealed the 
Veteran to be well-oriented.  However, the testing also 
revealed the Veteran to have great difficulty with memory 
control items, uneven performance on new learning ability, 
and normal verbal and visual memory.  The examiner noted the 
interfering effects of anxiety, depression, and intrusive 
thoughts, and concluded that the pattern of scores suggested 
underlying depression with high anxiety and many somatic 
complaints.

In October 1992 and October 1993 statements to the Veteran's 
former employer, D. Sunderland, M.D. reported that the 
Veteran was unable to work due to a psychiatric disability, 
diagnosed as clinical depression and severe PTSD symptoms.  
The October 1992 statement indicates that the Veteran could 
not run an even moderately hazardous machine in any factor.  
The October 1993 statement reflects that the Veteran's severe 
PTSD, depression, and anxiety made it unsafe for him to 
handle dangerous machinery or equipment.  In a separate 
October 1993 statement, Dr. Sunderland indicated that the 
Veteran maintained diagnoses of PTSD, depression, and panic 
attacks, and that his symptoms included sleep difficulties, 
nausea, headaches, confusion of thought process, poor short-
term memory, rage, and trembling of hands.  Mental status 
examination revealed the Veteran's affect to be flat and his 
voice tone to be angry.  There was also nervous movement of 
his hands and feet.

A June 1993 report from W. Powell, M.S.W. reflects that the 
Veteran maintained diagnoses of depression, long-term 
agoraphobia, manic, and PTSD.  His symptoms included 
flashbacks, persistent nightmares, social isolation, sleep 
problems, and paranoia.  Mental status examinations revealed 
the Veteran to be alert and fully oriented with no eye 
contact.  There was evidence of memory impairment, 
depression, and mood swings.  The Veteran's affect was flat, 
and he reported that he frequently sat in his house looking 
out the window with a gun in his lap to protect himself and 
his property.  There was no suicidal ideation, but some 
indication of threat to others.  The diagnoses were bipolar 
disorder and PTSD.  W. Powell indicated that the Veteran's 
level of withdrawal and phobic behavior interfered with his 
ability to be in the work place.  However, a July 2000 letter 
from W. Powell, M.S.W. reflects that the June 1993 report was 
listed as having belonged to the Veteran inadvertently, and 
that it was really someone else's report.  A January 1994 
letter from W. Powell, M.S.W. reveals that the Veteran 
maintained diagnoses of paranoid schizophrenia, manic 
depression, and PTSD, and that his PTSD was the primary basis 
for his psychological problems.  W. Powell reported that the 
Veteran was suffering severely from a high level of PTSD.

An August 1993 private treatment record from the Vine Street 
Clinic in support of the Veteran's claim for disability 
pension from his former employer reflects the Veteran's 
complaints of diminished concentration, depression, anxiety, 
preoccupation, intrusive thoughts, nightmares, and avoidance 
of people.  Mental status examination revealed the Veteran's 
affect to be blunted, and his speech to be normal.  The 
Veteran endorsed auditory hallucinations.  The Veteran was 
alert and fully oriented with average to increased 
intelligence.  Insight was noted to be fairly good.  The 
diagnosis was schizoaffective psychosis, presently in partial 
remission.  A history of alcoholism and PTSD was also noted.  
The record also indicates that the Veteran was "considerably 
disabled psychiatrically" and that he has had "a 
schizoaffective psychosis which has never been completely in 
remission since 1991.  This is presently active, and renders 
him incapable of functioning in his work position."


A December 1993 letter from the Veteran's former employer 
reflects that the employer's pension board approved the 
Veteran's application for a disability pension following 
retirement, effective September 1992.

In January 1994, the Veteran underwent a VA 
neuropsychological examination.  He reported that he was 
unemployed since January 1992 and was receiving a disability 
pension from his former employer.  The Veteran complained of 
depression, anger, anxiety, sleep disturbance, tendency to 
react under stress with survival tactics, psychic and 
emotional numbing, emotional constriction, loss of interest 
in work and activities, hyperalertness, avoidance of trauma-
related stimuli, flashbacks, distrust of government and 
authority, negative self image, memory impairment, problems 
with intimate relationships, difficulty with authority 
figures, and emotional distancing from family.  Mental status 
examination revealed the Veteran to be disheveled and unkempt 
with adequate eye contact.  There were no evident motor 
activity difficulties, and speech was clear and 
understandable.  Mood and affect were noted to be in 
reasonable limits, and there was no indication of a major 
thought disorder.  Intelligence was reported to be average, 
and memory was noted to be within reasonable limits.  The 
MMPI was administered which was within a valid range, but 
suggested significant psychological problems.  The PTSD scale 
was also administered, but the examiner found that the 
Veteran's results did not appear to be in the range which is 
usually associated with a PTSD diagnosis.

In January 1994, the Veteran also underwent a VA examination 
for social work service.  The Veteran reported that he 
avoided some activities because of paranoid ideation, and 
that he believed that people cheated him deliberately and 
stared at him.  He noted that he used to hunt, but did not 
anymore and that he did not have much time for leisure in the 
past.  The Veteran complained of poor sleep, recurrent dreams 
and nightmares, intrusive memories, exaggerated startle 
response, memory and concentration impairment, angry 
outbursts, a history of mood swings and depression, and 
social isolation.  The Veteran denied current suicidal and 
homicidal ideation and hallucinations, but reported a history 
of some suicidal ideation and some hearing of voices.  The 
Veteran also reported paranoid ideation.  The examiner stated 
that the Veteran described some behaviors seen in many PTSD 
veterans, but that he described behavior which goes beyond 
this and appeared paranoid.  The examiner noted that whether 
this behavior would have developed had he not been in combat 
during service was difficult to determine.  In addition, the 
examiner reported that both Social Security Administration 
(SSA) and the Veteran's former employer considered him too 
disabled to work.

In February 1994, the Veteran underwent a VA mental disorders 
examination.  The Veteran complained of intrusive memories 
and a history of alcohol abuse since service discharge.  
Mental status examination revealed the Veteran to be 
appropriately dressed and groomed.  Speech was normal, and he 
was alert and fully oriented.  There was no active psychosis, 
and memory for recent and remote events was fairly intact.  
Concentration was mildly impaired.  After reviewing the 
Veteran's claims file, interviewing the Veteran, and 
administering neuropsychological testing, the VA examiner 
concluded that a PTSD diagnosis could not be made, as it was 
not supported by the DSM-III-R criteria.  The VA examiner 
also noted that the Veteran was competent for VA purposes.

VA treatment records from June 1992 through March 1997 reveal 
additional complaints of and treatment for psychiatric 
disorders.  Treatment records show the Veteran's complaints 
of flashbacks, nightmares, paranoia, social isolation, sleep 
disturbance, and marital difficulties.  There was also 
evidence of manic behavior, memory impairment for recent 
events, and auditory hallucinations.  Mental status 
examinations regularly revealed the Veteran to be alert and 
oriented with less pressured speech.  Motor activity was 
normal, and affect was appropriate to the situation.  The 
Veteran denied suicidal and homicidal ideation.  Mood was 
mildly anxious, and there was no evidence of psychosis.  The 
Veteran endorsed experiencing interpersonal difficulties 
within the family unit and difficulty trusting others.  
Memory, insight, and judgment were intact.  Cognition was 
good.  The diagnoses were bipolar disorder, PTSD, alcohol 
abuse in full remission, and rule out schizoaffective 
disorder.  

A March 1995 private intake evaluation, completed by S. 
Shotz, Psy.D., notes the Veteran's complaints of nightmares, 
flashbacks, perceptual distortions, fears of going places and 
of police, and nervousness when people watched him.  He 
endorsed auditory hallucinations, hopelessness, anger, rage, 
and suspiciousness.  He denied having friends or hobbies, and 
reported that he was only close with members of his family.  
Dr. Shotz noted that the Veteran was severely impaired in 
both social and occupational functioning due to psychotic 
process.  Mental status examination revealed satisfactory 
hygiene, intermittent eye contact, slightly pressured speech 
with appropriate volume and clarity, and trouble staying 
focused.  The Veteran was alert and fully oriented, and his 
memory was normal.  Judgment and insight were below average, 
but thinking was concrete.  The Veteran's mood was sad and 
mildly anxious, and his affect was restricted and appropriate 
to his mood.  There was flight of ideas with substantial 
tangentiality requiring constant redirection.  The Veteran 
denied suicidal and homicidal ideation, but reported a 
history of command and visual hallucinations or distortions.  
He denied hallucinations while taking his medication.  The 
diagnoses were bipolar disorder I, mixed, with psychotic 
features, PTSD by history, and pain disorder with 
psychological factors.  Dr. Shotz concluded that the Veteran 
was not employable and had no social contacts outside of his 
immediate family.

November 1995 and February 1996 treatment letters from R. 
Elmore, Jr., Ph.D. and S. Wise, Psy.D. reveal that the 
Veteran was treated for PTSD with associated depression, and 
that his symptoms were moderate to severe.  The reports note 
that the Veteran had high levels of chronic long-standing 
subjective distress and functional impairment, and that his 
overall psychological adjustment was severely impaired.  Both 
social and occupational functioning were noted to be severely 
compromised.  The letters also indicate that the Veteran had 
a history of problems with alcohol, and that his attention, 
concentration, and memory were impaired.  The Veteran 
endorsed difficulty sleeping, high levels of anxiety, low 
frustration tolerance, anger and rage problems, and 
difficulty with interpersonal relationships.  The letters 
reflect that the Veteran was socially alienated and that he 
lacked adequate coping resources to function beyond a 
marginally adaptive level.  The reports conclude that the 
Veteran was no longer able to obtain or retain employment as 
a result of the intensity of his symptoms.

In an April 1996 statement to the pension board for the 
Veteran's former employer, R. Elmore, Jr., Ph.D. reported 
that the Veteran maintained diagnoses of schizoaffective 
disorder and PTSD with associated depression and anxiety.  R. 
Elmore indicated that the Veteran's symptoms included 
headaches, dreams, flashbacks, inability to get along with 
other people, somatic complaints, problems trusting others, 
agitation, confusion, forced speech, obsessive intrusive 
thoughts, paranoia, and interpersonal difficulties.  R. 
Elmore noted that the Veteran's conditions were disabling 
because he was unable to interact effectively with others, 
that his symptoms would make it unsafe for him to operate 
most equipment or machinery, and that his medications also 
contributed to his inability to handle dangerous equipment.  
R. Elmore also indicated that the Veteran had severely 
limited interpersonal skills, low frustration tolerance, and 
impaired mental capacity due to memory problems and 
distractibility.  R. Elmore concluded that the Veteran would 
be permanently disabled from a gainful occupation for the 
remainder of his life, and that he became disabled in 1992.

Based upon the evidence before the Board at the time of the 
September 2006 decision, the Board was clearly within the 
bounds of "rating judgment" when it reached the conclusion 
that the Veteran's PTSD warranted an initial 30 percent 
evaluation, but that an initial evaluation in excess of 30 
percent was not for assignment prior to November 7, 1996.  
See Porter v. Brown, 5 Vet. App. 233 (1993); see also 
Kronberg v. Brown, 4 Vet. App. 399 (1993).  The evidence of 
record prior to November 7, 1996 reflects diagnoses of and 
treatment for various psychiatric disorders, including 
bipolar disorder with psychotic features, manic bipolar 
disorder, possible passive-aggressive personality, manic 
depression, anxiety, agoraphobia, PTSD, paranoid 
schizophrenia, schizoaffective psychosis, and alcohol abuse 
in remission.  The evidence also shows that the Veteran had 
three psychiatric hospital admissions due to his bipolar 
disorder.  The Veterans symptoms which were linked to PTSD 
prior to November 7, 1996 included sleeping trouble, 
nightmares, problems getting along with others, anxiety, 
memory and concentration trouble, intrusive thoughts, 
depression, confusion, rage, flashbacks, social isolation, 
paranoia, mood swings, emotional numbing, and loss of 
interest in work and activities.  The Veteran also endorsed 
distrust of government and authority, problems with intimate 
relationships, paranoid ideation, exaggerated startle 
response, anger outbursts, perceptual distortions, and low 
frustration tolerance.  Mental status examinations pertaining 
to PTSD reflect a flat, restricted, blunted, or reasonable 
affect; adequate, intermittent, or no eye contact; and normal 
or slightly pressured speech.  The Veteran was alert and 
fully oriented, but reported auditory and visual 
hallucinations.  His appearance was unkempt or disheveled, 
but there was no thought disorder.  Memory was noted to be 
normal, and mood was reasonable, sad, or anxious.  
Concentration was mildly impaired, and there was evidence of 
flight of ideas with substantial tangentiality.  Although 
there is some evidence of difficulty establishing or 
maintaining effective or favorable relationships, it is 
debatable whether the Veteran's ability to establish or 
maintain effective relationships was more than definitely 
impaired solely as a result of his PTSD, as the Veteran only 
reported marital difficulties and problems getting along with 
others.  Accordingly, the Board was within its rating 
judgment when it determined that the Veteran's ability to 
establish or maintain effective relationships more closely 
approximated the level of "definitely impaired" as a result 
of his PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In addition, the Board acknowledges the evidence which 
indicated that the Veteran was unemployable prior to November 
7, 1996.  Specifically, D. Sunderland, M.D. found the Veteran 
unable to work due to a psychiatric disability diagnosed as 
clinical depression and severe PTSD.  The Vine Street Clinic 
reported that the Veteran was incapable of functioning in his 
work position due to his active schizoaffective psychosis.  
Dr. Shotz stated that the Veteran was not employable and had 
no social contacts outside of his immediate family based on 
diagnoses of bipolar disorder I, mixed with psychotic 
features, PTSD by history, and pain disorder with 
psychological factors.  R. Elmore Jr., Ph.D. and S. Wise, 
Psy.D. indicated that the Veteran was not able to obtain or 
retain employment due to the severity of his symptoms of 
PTSD, depression, and anxiety.  Last, in a separate 
statement, R. Elmore Jr., Ph.D. found the Veteran permanently 
disabled from gainful occupation due to schizoaffective 
disorder and PTSD with associated depression and anxiety.  
Although there is evidence that the Veteran was unemployable 
prior to November 7, 1996, the evidence does not reveal that 
the Veteran was unemployable solely as a result of his PTSD 
or what effect the Veteran's PTSD had on his employability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

With respect to the representative's argument that the Board 
did not properly apply 38 C.F.R. § 4.132, Diagnostic Code 
9411 because the evidence showed that the Veteran was 
unemployable, although the Board did not specifically cite to 
Johnson v. Brown, the Board clearly noted its consideration 
of the Veteran's employment history and its finding that the 
weight of the evidence did not support the conclusion that 
the Veteran was unemployable due solely to his PTSD based on 
the extensive evidence indicating that the Veteran's other 
psychiatric disorders played a part in his unemployability.  
As the Board is obligated to weigh the probative value and 
credibility of the evidence of record, its finding that the 
private medical opinions which reflected findings of 
unemployability based on a myriad of psychiatric disorders, 
and not solely PTSD, does not warrant a revision of the 
September 2006 decision based on CUE.  In essence, the 
Veteran is really disagreeing with the weight accorded the 
evidence of record and the interpretation of the facts by the 
Board.  A disagreement as to how the facts were weighed or 
evaluated does not give rise to CUE.  See 38 C.F.R. § 
20.1403(d)(3).

Considering the evidence available at the time of the Board's 
September 11, 2006 decision, along with the legal authority 
then in effect, the Board finds that the September 11, 2006 
Board decision assigning a 30 percent initial evaluation 
prior to November 7, 1996 was reasonably supported by the 
evidence then of record and prevailing legal authority, and 
the decision was not undebatably erroneous.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).



II.  From November 7, 1996 to December 14, 2004

Treatment records from Circles of Care from December 1996 
reveal that the Veteran was transferred to the hospital after 
having been admitted to another hospital.  The Veteran was 
brought to the Circles of Care hospital by the police with a 
self-inflicted laceration and appeared acutely psychotic and 
delusional.  Mental status examination revealed the Veteran 
to be in four-point restraints.  He was able to speak calmly 
but quickly became agitated and then started making 
repetitive non-sensical noises.  He referred questions back 
to the examiner.  He was disoriented to time, but was 
oriented to place and person.  He appeared acutely psychotic.  
Insight and judgment were poor, and suicidality was 
undeterminable.  The diagnosis was acute psychotic disorder, 
and a GAF score of 25 was assigned.  In January 1997, the 
Veteran was involuntarily admitted to the hospital for a 
second time after trying to set his house on fire, and was 
ultimately discharged pursuant to court order eight days 
later.  At discharge, mental status examination revealed the 
Veteran to have manic symptoms such as pressured speech and 
insomnia.  He was extremely flighty and incoherent, and was 
also paranoid at times.  He was not considered to be 
dangerous to himself or others, but he was not well 
compensated in his manic depressive illness.  The Veteran's 
judgmental reasoning abilities were impaired, but he was 
fully oriented and sensorium was clear.  The diagnosis was 
bipolar disorder, mixed manic episode, and a GAF score of 50-
55 was assigned.  The GAF score upon admittance to the 
hospital was 35-40.

Private medical treatment records from Savannas Hospital from 
December 1996 reveal that the Veteran was again hospitalized 
for psychiatric illness.  The Veteran was very disorganized, 
disoriented, and psychotic with a self-inflicted laceration 
on the left leg.  The Veteran reported that he stopped taking 
his medications recently.  He became very psychotic, hostile, 
guarded, and not able to function.  He was first admitted to 
Circles of Care hospital and subsequently transferred to 
Savannas Hospital for further psychiatric evaluation and 
treatment.  Upon admission, the Veteran was brought in 
wearing four-point restraints.  Mental status examination 
revealed the Veteran to have pressured speech with 
circumstantiality and flight of ideas.  Affect was blunted, 
but mood was very labile, angry, and hostile.  Memory could 
not be assessed due to the fact that the Veteran was 
extremely psychotic, disorganized, incoherent, and 
irrelevant.  The Veteran paced back and forth and was 
extremely violent and irritable.  Insight and judgment were 
severely impaired.  The diagnoses on admission were 
schizoaffective disorder in acute exacerbation, rule out 
bipolar disorder, and alcohol abuse.  A GAF score of 5 was 
assessed.  The diagnosis on discharge was schizoaffective 
disorder in acute exacerbation, and a GAF score of 60 to 65 
was assigned.  While admitted to the hospital, the Veteran 
underwent a neurological consultation.  The Veteran was 
reluctant to provide history and was generally uncooperative 
and antagonistic.  Mental status examination revealed the 
Veteran to be alert but uncooperative with some looseness of 
associations.  The diagnosis was psychosis and affective 
disorder, agitation, and uncooperativeness.

In April 1997, May 1997, and October 1997 treatment letters, 
R. Elmore, Jr., Ph.D. and S. Wise Psy.D. reported that the 
Veteran was undergoing treatment for PTSD and associated 
depression, that his symptoms were moderate to severe, and 
that he also maintained diagnoses of bipolar disorder and 
schizoaffective disorder.  The reports reflect that the 
Veteran had a history of psychotic episodes requiring 
psychiatric hospitalization, and that he experiences high 
levels of chronic and longstanding subjective distress and 
functional impairment.  The reports also indicate that the 
Veteran's social and occupational functioning were severely 
impaired, and that he had a history of problems with alcohol.  
The reports reflect that the Veteran's attention, 
concentration, and memory were impaired, and that he had high 
levels of free-floating anxiety, low frustration tolerance, 
problems with anger and rage, and difficulty with 
interpersonal relationships.  In addition, the reports reveal 
that the Veteran was socially isolated, had hypervigilance, 
insomnia, intrusive thoughts, numbing of general 
responsiveness, feelings of detachment and estrangement from 
others, restricted range of affect, and that the intensity of 
his symptoms and the impairment of his coping render him no 
longer able to obtain or retain employment.  The May 1997 
treatment letter also reveals that the Veteran experienced a 
severe psychotic episode several months before which was 
likely due to a disruption in compliance with medication 
protocol resulting in his mental and emotional status rapidly 
deteriorating and ultimately requiring hospitalization.

Private medical treatment records from A. Kopuri, M.D. from 
April 1996 through May 1997 reflect diagnoses of and 
treatment for bipolar disorder with psychotic features and 
PTSD.  The records reveal the Veteran's complaints of 
flashbacks, insomnia, fatigue, slow thinking process, 
headaches, and attempt at self-medication with alcohol.  He 
also noted mood swings and anxiety, but denied any suicidal 
or homicidal ideation.  In addition, the Veteran endorsed 
difficulty getting along with is wife, and that his daughter 
and wife had called the police on him resulting in 
psychiatric hospitalization.  Mental status examination 
revealed the Veteran to be alert and fully oriented and 
cooperative.  His mood and affect were sad or nervous, but 
his speech was normal and goal-directed without evidence of 
hallucinations or delusions.  Memory was intact, insight and 
judgment were fair, and intelligence was average.  

SSA disability records reflect that the Veteran was disabled 
with a primary diagnosis of schizoaffective disorder and a 
secondary diagnosis of paranoid personality, and SSA 
disability began in January 1992.  A June 1997 treatment 
report from W. Fricks reveals that the Veteran was found to 
have PTSD and schizoaffective disorder with paranoid 
features.  The report notes that the Veteran heard voices, 
had poor relationships with his peers and family, had 
decreased memory and concentration, slow thought processes, 
and nervousness.  W. Fricks indicated that the Veteran 
continued to present with psychotic features attributable to 
his diagnosis of schizoaffective disorder and rule out 
bipolar disorder.  The Veteran endorsed PTSD symptoms 
including social isolation and flashbacks, and noted that 
environmental cues could trigger the PTSD.  The conclusion 
was that, based on the foregoing, the documented medical 
findings and functional assessment did not support a finding 
that medical improvement related to the Veteran's ability to 
work had been demonstrated.

VA treatment records from October 1997 through June 2001 
reveal continued diagnoses of and treatment for various 
psychiatric disorders.  An October 1997 treatment record 
reflects that the Veteran had a flat affect.  A November 1997 
treatment record reveals the Veteran's complaints of trouble 
sleeping, irritability, anger, and being capable of hurting 
others although he did not feel like hurting anyone.  He also 
noted flashbacks.  Mental status examination revealed fair 
grooming and hygiene and good eye contact.  Speech was 
slightly increased in amount but was otherwise normal.  
Affect was euthymic, related, and stable, and motor was 
normoactive.  No thought disorder was endorsed, but some 
delusions were present.  There were no auditory 
hallucinations, and the Veteran denied suicidal and homicidal 
ideation.  Insight and judgment were fair to good.  The 
diagnoses were rule out bipolar affective disorder and rule 
out PTSD.  A GAF score of 55 was assigned.  December 1997 
treatment records reflect a diagnosis of bipolar affective 
disorder in partial remission, and a GAF score of 55 was 
assigned.  A January 1998 VA treatment record indicates 
diagnoses of bipolar disorder and narcissistic personality.  

In a January 1998 statement, W. Powell, M.S.W. noted that the 
Veteran had significant PTSD symptoms in November 1992, 
including nightmares, sleep disturbance, and social 
isolation.  The statement also reflects that the Veteran 
could not continue his employment because he was not able to 
relate in a functional way to other people in the work force.  
The report also indicates that the Veteran endorsed symptoms 
including increased irritability, hypervigilance, 
agoraphobia, social isolation, difficult getting along with 
others, paranoia, short-term memory problems, significant 
depression with really low periods, and rage.  W. Powell 
classified the severity of the Veteran's PTSD as moderate to 
high.

In a February 1998 statement to the pension board for the 
Veteran's former employer, C. Kavuri, M.D. reported that the 
Veteran maintained diagnoses of schizoaffective disorder, 
PTSD, and panic disorder with agoraphobia.  Dr. Kavuri 
indicated that the Veteran endorsed symptoms including 
paranoia, insomnia, nightmares, delusions, fear of leaving 
his home, mood swings, periods of rage, irritability, and 
depressed mood.  Dr. Kavuri also noted that the Veteran had 
severe impairment of occupational functioning due to the 
above-mentioned reasons, that he could not perform any work-
related requirements of any kind, that there were no 
conditions under which he would be considered employable, 
that he would never be able to work again, and that his 
disability began in September 1992.

In April 1998, the Veteran was admitted to a VA facility 
stating that he needed readjustment of his medications 
because he woke up at night feeling irritable and was not 
able to concentrate on anything.  April 1998 treatment 
records indicate the Veteran's complaints of flashbacks, 
trouble getting along with his wife and family, trouble 
sleeping, anxiety, irritability, trouble concentrating, and 
nightmares.  He denied feeling depressed, hearing voices, 
other psychotic features, and features of mania.  Mental 
status examinations revealed the Veteran to have fair to poor 
grooming and hygiene, poor to good eye contact, normal 
speech, no psychomotor agitation or retardation, no catatonic 
features, a sad mood and moderately flat or anxious affect.  
The Veteran was alert and fully oriented.  Delusions of 
flashbacks and nightmares were present and the Veteran denied 
auditory hallucinations, but he noted a history of 
hallucinations while being given a trial of new medication.  
The Veteran also denied suicidal and homicidal ideation.  
Memory and intellect were adequate.  Insight and judgment 
were fair or limited.  The diagnoses were rule out bipolar 
affective disorder and rule out PTSD.  A GAF score of 65 was 
assigned.  An April 1998 record reflects that the Veteran was 
administered the MMPI-2, which indicated that the Veteran may 
have been ineffective in dealing with the problems of every 
day life, had lack of insight, and a poor self-concept.  His 
scores on the PTSD indicators suggested a significant level 
of distress related to PTSD, and his scores relating to 
symptoms of mania were normal.  The physician concluded that 
the Veteran's MMPI-2 profile supported diagnoses of PTSD with 
related dysthymia and passive-aggressive personality traits.

VA treatment records from July 1998 through March 1999 reveal 
continued psychiatric treatment.  The Veteran complained of 
feeling agitated and paranoid, anxiety, anger, trouble with 
his wife, depression, social isolation, loss of interest or 
pleasure in activities, panic attacks, flashbacks, and 
intrusive thoughts.  Mental status examinations revealed 
pressure of speech or speech slightly increased in amount; 
irritability; evidence of a recent manic episode; fair 
grooming and hygiene; good eye contact; normoactive motor; 
and euthymic or mildly constricted affect.  There was no 
evidence of thought disorder, delusions, or hallucinations, 
and suicidal and homicidal ideations were denied.  Judgment 
and insight were fair.  The diagnoses were PTSD; passive-
aggressive personality disorder traits; and depression 
disorder, not otherwise specified.

VA treatment records from March 1999 reveal that the Veteran 
was admitted to the hospital with complaints of increased, 
almost constant, flashbacks.  The Veteran reported that he 
felt that his problems started when he took a dose of Haldol 
for anxiousness one week before and developed a headache, 
loud ringing in his ears, profuse sweating of his hands, and 
feelings of extreme anxiety.  He denied depression, sleep 
disturbance, euphoria, invincibility, guilt, suicidal 
ideation, and hearing voices.  Mental status examination 
revealed the Veteran to be attentive and cooperative with 
normal speech.  Affect was stable and mood was appropriate.  
Thought processes seemed normal, and thought content included 
an obsession with a traumatic incident during service which 
was the subject of his flashbacks.  Intellect was average and 
insight and judgment were average to below average.  The 
diagnoses were bipolar affective disorder, PTSD, nicotine 
abuse, and passive-aggressive personality disorder traits.  A 
GAF score of 50 was assigned.

VA treatment records from April 1999 through June 2001 reveal 
the Veteran's complaints of anxiety.  Mental status 
examinations showed the Veteran to have fair grooming and 
hygiene.  Eye contact was good, and speech was normal.  
Normoactive was normal.  Affect was mildly anxious.  There 
was no evidence of thought disorder, delusions, or 
hallucinations.  The Veteran denied suicidal and homicidal 
ideations.  Insight and judgment were fair.  The diagnoses 
were history of bipolar affective disorder, PTSD, and 
passive-aggressive personality disorder traits.

In June 1999, the Veteran underwent a VA mental disorders 
examination and a PTSD examination.  The Veteran's main 
complaints were that he believed that the medications he had 
taken over the years aggravated his psychiatric condition.  
He reported anger with the adverse reactions he had to his 
medications in the past, and complained about his continuing 
preoccupation with memories from service.  He reported 
flashbacks and intrusive thoughts.  Mental status examination 
revealed the Veteran to be well-oriented, relevant, and 
coherent.  He noted delusions and hallucinations in the past, 
but denied any at present.  He reported periods of 
restlessness, pressured speech, and expansive thought 
process, but was logical and goal-directed during the 
examination.  He reported a history of suicidal and violent 
behavior in the past, but was calm and cooperative at that 
time.  Intellectual functioning and memory were unimpaired, 
but he reported reexperiencing traumas from service.  There 
was also evidence of some estrangement and detachment from 
others and avoidance of trauma-related stimuli.  The examiner 
also noted a history of extreme sleep disturbance, 
irritability, and outbursts of violence.  The diagnoses were 
bipolar disorder, mixed, with psychotic features in the past; 
PTSD; and alcohol dependence in sustained remission.  A GAF 
score of 55 was assigned.

In a September 1999 statement, W. Powell, M.S.W. reported 
that the Veteran has had symptoms of PTSD since 1991, and 
that those symptoms continued to be a problem for him.  A 
diagnosis of PTSD indicated and a GAF score of 45 was 
assigned, and W. Powell noted that the Veteran was 
permanently unemployable.  W. Powell reported that the 
Veteran's symptoms included hypervigilance, periods of severe 
paranoia, periods of severe depression and anxiety, sleep 
disturbances, nightmares, flashbacks, agoraphobia, social 
isolation, and irritability.  W. Powell concluded that the 
Veteran had all of the primary symptoms of PTSD.  In a July 
2000 follow-up letter, W. Powell reported that the Veteran 
continued to come in weekly for treatment, and that the 
Veteran seemed to be at a high crisis level.  W. Powell found 
that the Veteran was suffering from PTSD, and that he had a 
variety of symptoms including trouble sleeping, agoraphobia, 
social isolation, serious trouble with relationships, a high 
level of paranoia, hypervigilance, and high levels of anxiety 
and depression.  A July 2000 letter signed by both W. Powell, 
M.S.W. and C. Kavuri, M.D. intimated the same information.  
An August 2001 letter signed by both W. Powell, M.S.W. and C. 
Kavuri, M.D. reported that the Veteran's PTSD symptoms 
included paranoia, serious problems with relationships, 
anxiety, depression, agra-phobic behavior, hypervigilance, 
and social isolation.  The letter also reflects that, as a 
result of the symptoms, the Veteran continued to be 
unemployable.  A January 2004 letter signed by both W. 
Powell, M.S.W. and C. Kavuri, M.D. reflects that the Veteran 
continues to experience high anxiety, severe depressive 
episodes, agoraphobia, hypervigilance, and paranoia due to 
his PTSD, and that he had a very socially dysfunctional 
lifestyle and was unemployable.  GAF scores of 35 and 45 were 
assigned.

In a September 1999 statement, the Veteran's wife reported 
that the Veteran drank a lot of alcohol, angered quickly, was 
sometimes violent, and had trouble sleeping.  In addition, 
she related that when the Veteran did sleep, it was very 
restless, and that the Veteran never liked to socialize with 
anyone, even his family, and that holidays were often 
miserable for him.  She said that there were Christmases when 
they were ordered not to buy him presents and if they did, he 
would not open them until weeks later.

Private medical treatment records from C. Kavuri, M.D. from 
November 1999 through March 2004 reveal diagnoses of and 
treatment for PTSD, bipolar disorder with psychotic features, 
paranoid personality disorder, and panic disorder with 
agoraphobia.  The Veteran reported symptoms including 
paranoia and depression.  Mental status examination revealed 
the Veteran to be alert and fully oriented with an anxious 
mood, and constricted affect.  The Veteran denied 
hallucinations and psychotic symptoms.

A January 2001 letter from C. Kavuri, M.D. reveals that the 
Veteran started treating with Dr. Kavuri in December 1998 and 
maintained a diagnosis of PTSD.  In addition, Dr. Kavuri 
reported that the Veteran was currently taking medication, 
including Lithium and Klonopin.

In January 2003, January 2004, and December 2004 statements, 
S. Sieberg, M.D. reported that the Veteran was undergoing 
treatment for PTSD, and that the Veteran was completely 
disabled secondary to the PTSD.  Dr. Sieberg noted that the 
Veteran's symptoms included extreme anxiety, and panic 
disorder like symptoms when in crowds and in public places, 
and that he frequently did not leave his house due to 
anxiety.

Based upon the evidence before the Board at the time of the 
September 2006 decision, the Board was clearly within the 
bounds of "rating judgment" when it reached the conclusion 
that the Veteran's PTSD warranted an initial 30 percent 
evaluation, but that an initial evaluation in excess of 30 
percent was not for assignment from November 7, 1996 through 
December 14, 2004.  See Porter, 5 Vet. App. 233; see also 
Kronberg, 4 Vet. App. 399.  The evidence of record from 
November 7, 1996 through December 14, 2004 reflects diagnoses 
of and treatment for numerous psychiatric disorders, 
including acute psychotic disorder, bipolar disorder with 
mixed manic episodes, schizoaffective disorder, alcohol 
abuse, psychosis and affective disorder, PTSD, bipolar 
disorder with psychotic features, paranoid personality, 
bipolar affective disorder, narcissistic personality, panic 
disorder with agoraphobia, passive-aggressive personality 
traits, and depressive disorder.  In addition, the evidence 
shows that the Veteran had five psychiatric hospital 
admissions of which one was for acute psychotic disorder; one 
was for bipolar disorder, mixed manic episode; one was for 
schizoaffective disorder in acute exacerbation, bipolar 
disorder, and alcohol abuse; and two were for PTSD.

The Veterans symptoms which have been linked to PTSD between 
November 7, 1996 and December 14, 2004 include impaired 
attention, concentration, and memory; anxiety; low 
frustration tolerance; anger and rage; difficulty with 
interpersonal relationships; social isolation; 
hypervigilance; insomnia; intrusive thoughts; numbing of 
general responsiveness; detachment and estrangement from 
others; fatigue; flashbacks; slow thinking process; and 
headaches.  The Veteran also endorsed mood swings; trouble 
getting along with his family; agoraphobia; paranoia; panic 
attacks; avoidance of trauma-related stimuli; and panic 
around crowds.  Mental status examinations pertaining to PTSD 
reflect a flat, sad, nervous, restricted, constricted, 
anxious, or euthymic affect; a sad or nervous mood; intact 
memory; and fair insight and judgment.  The Veteran was alert 
and fully oriented, but reported auditory hallucinations and 
some delusions.  His grooming and hygiene were fair, and 
there was no thought disorder.  Memory was noted to be 
intact, and speech was somewhat pressured and increased in 
amount but otherwise normal.  The Veteran denied suicidal and 
homicidal ideation, but noted a history of suicidal ideation 
and violent behavior.  

The Veteran's GAF scores during this period ranged from 35 to 
65.  A score of 65 contemplates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well and has some meaningful 
interpersonal relationships.  See DSM-IV, 46-47.  A score of 
55 indicates moderate symptoms, such as moderate difficulty 
in social and occupational functions, having few friends, and 
having conflicts with peers.  See DSM-IV, 46-47.  GAF scores 
of 45 and 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV, 46-47.  A GAF score of 35 contemplates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV, 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter, 8 Vet. App. at 242. 

Although the evidence shows flattened affect, some memory 
impairment, disturbances in mood or motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships, there is no evidence of difficulty 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  Moreover, although there is 
evidence of pressured speech increased in amount, there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  Finally, although the Veteran reported panic 
attacks, there is no indication that he has had panic attacks 
more than once per week.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  Although there is some evidence of 
symptomatology contemplated by a 50 percent evaluation 
between November 7, 1996 and December 14, 2004, the Board was 
within its rating judgment when it determined that the 
Veteran's PTSD was better represented by a 30 percent 
evaluation from November 7, 1996 through December 14, 2004.

Considering the evidence available at the time of the Board's 
September 2006 decision, along with the legal authority then 
in effect, the Board finds that the September 2006 Board 
decision assigning a 30 percent evaluation from November 7, 
1996 through December 14, 2004 was reasonably supported by 
the evidence then of record and the prevailing legal 
authority, and the decision was not undebatably erroneous.  
See Damrel, 6 Vet. App. at 245.

III.  On and after December 15, 2004

In December 2004, the Veteran underwent a VA PTSD 
examination.  The Veteran reported symptoms including 
anxiety, sleep disturbance, intrusive thoughts, flashbacks, 
social isolation, irritability, exaggerated startle response, 
and inability to go into crowded places by himself due to 
fear of anxiety attacks.  He reported that he stayed home by 
himself a lot, washed the laundry, and did his own cooking.  
He denied having thoughts of hurting himself or anyone else.  
He denied mind racing and hearing voices.  Mental status 
examination revealed the Veteran to be alert and fully 
oriented with poor grooming and hygiene.  He appeared 
guarded, but motor was normoactive.  Affect was somewhat 
withdrawn, related, and stable.  The Veteran's speech was 
circumstantial and somewhat tangential, but was otherwise 
normal.  There was no evidence of thought disorder, 
delusions, or auditory hallucinations.  The Veteran denied 
suicidal and homicidal ideation.  Insight and judgment were 
fair to impaired.  The VA examiner concluded that the Veteran 
had a diagnosis of PTSD, which had gotten worse.  The VA 
examiner also noted that the Veteran had diagnoses of history 
of bipolar affective disorder and personality disorder, not 
otherwise specified.  The examiner stated that the Veteran's 
PTSD symptoms appeared to be quite disabling because he was 
so isolating, and estimated the Veteran to be at a 50 percent 
level of occupational and social impairment.

The Veteran was subsequently examined by another VA examiner 
two days later in December 2004.  The Veteran complained of 
hand shaking, avoidance of people and crowds, avoidance of 
driving alone, sleep disturbance, some nightmares, night 
sweats, and short-term memory difficulties.  After reviewing 
the Veteran's claims file, the VA examiner reported that, in 
general, there was a decrease in the amount of the Veteran's 
PTSD experiences, but that the PTSD experiences were replaced 
by an increase in social phobia and fears.  The VA examiner 
noted that the Veteran was not employed, but that he did 
occasional part-time jobs in which he had great difficulty in 
being consistent.  The Veteran felt that his rise in panic 
had interfered with his being able to carry out such jobs.  
The Veteran also indicated that his marital and family 
relationships were extremely strained.  The Veteran reported 
that he regularly gets up at 4:00 a.m. and gets coffee, and 
that he then writes out what he wants to do for the day, but 
has anxiety about carrying it out.  He frequently is not able 
to go back to sleep.  The Veteran reported very little non-
leisure pursuits.  The Veteran denied a history of suicide 
attempts.

Mental status examination revealed the Veteran's thought 
process and communication to be unimpaired, as he 
communicated fairly well.  However, there was some stuttering 
or hesitation, but it did not appear to involve loss of train 
or thought, and the Veteran maintained eye contact.  There 
was no evidence of delusions or hallucinations, and eye 
contact was good.  The Veteran denied suicidal and homicidal 
ideation.  The Veteran's ability to maintain personal hygiene 
was somewhat impaired, but not seriously so.  He was capable 
of performing the activities of daily living, and was alert 
and fully oriented.  There was no evidence of memory 
impairment on examination and there was no evidence of 
obsessive or ritualistic behavior with routine activities.  
Speech was normal.  The Veteran reported a gradual increase 
in panic attacks over the last year, and some evidence of 
depression, but he did not endorse missing whole days at a 
time to stay in bed or any suicidal feelings.  There was a 
definite increase in irritability, particularly when kept 
waiting, and the VA examiner noted that the Veteran had a 
special intolerance to that.  The VA examiner also noted that 
the Veteran's sleep difficulties interfere with his daytime 
activities, but that he did not have terribly traumatic 
dreams as he used to.  

The VA examiner concluded that some of the Veteran's symptoms 
were related to PTSD, but that many of them appeared to be 
the type that could have come partly from his childhood and 
partly from the kind of lifestyle that was living.  The VA 
examiner noted that the Veteran did have PTSD, but that it is 
not his primary problem.  The examiner added that some of the 
Veteran's behavior was affected by his PTSD, but that his 
panic, social phobia, and difficulty with impulse was 
contributing.  The diagnoses were bipolar disorder, PTSD, 
social phobia, and personality disorder.  An overall GAF 
score of 45 was assigned, and the VA examiner noted that the 
rating for his PTSD was 30 percent of this, his bipolar 
disorder was 50 percent of this, and his social phobia was 20 
percent of this.  With regard to the effect of the Veteran's 
PTSD on his employment, the VA examiner reported that the 
Veteran's PTSD did not play a large part in his inability to 
be employed before, and that his employment difficulty was 
currently hampered by the panic and social phobia.  The VA 
examiner estimated that the Veteran was about 30 percent 
occupationally and socially impaired with a decrease in work 
efficiency and inability to perform occupational tasks.

A December 2004 VA mental disorders examination reflects that 
mental status examination revealed the Veteran's general 
appearance to be appropriate and overall intellectual and 
memory functioning were normal with no evidence of neuro-
cognitive impairment.  There was no impairment in thought 
process or communication, and insight, judgment, reasoning, 
and impulse control were intact.  He was not suicidal or 
homicidal, and continued to adhere strictly to a regimen of 
psychiatric medications.  His affect was tense as he 
described chronic dysphoria and irritability which inhibited 
him in most areas of occupational and social functioning.  He 
reported that he rarely ventured into public settings and had 
significant difficulty even at family events.  He reported 
nightmares, flashbacks, and other episodes of autonomic 
hyperarousal on a weekly basis.  The examiner concluded that 
the Veteran continued to fully meet the criteria for PTSD as 
listed in the DSM-IV.  The results of the MMPI-2 were 
consistent with diagnoses of PTSD and bipolar disorder.  The 
overall level of the MMPI-2 profile indicated a moderate 
level of psychological distress.  The diagnoses were PTSD and 
bipolar disorder, not otherwise specified.  The examiner 
concluded that both PTSD and bipolar disorder imposed 
considerable impairment, with the combined impact causing 
moderately severe impairment in social and occupational 
functioning.

A May 2005 addendum was provided in order to reconcile the 
results provided by the three examiners in December 2004.  
The VA examiner reviewed the claims file and the previous 
examination reports and concluded that the Veteran continued 
to meet the criteria for PTSD.  The examiner also found that 
the Veteran's PTSD symptoms were moderate in their severity, 
with evidence of reduced reliability and productivity due to 
impaired judgment, difficulty in establishing and maintaining 
effective work and social relationships, and disturbances in 
motivation and mood.  The VA examiner also indicated that the 
Veteran also met the criteria for a separate diagnosis of 
bipolar disorder, that his symptoms of bipolar disorder were 
more pronounced than his PTSD symptoms, and that the bipolar 
disorder was considered a disabling psychiatric condition.  
The examiner also reported that the diagnoses of 
schizoaffective disorder, personality disorder, and social 
phobia indicated in the evidence of record were more 
appropriately subsumed on these constellation of symptoms 
that were included in the diagnosis of bipolar disorder and 
PTSD.  The VA examiner concluded with diagnoses of bipolar 
disorder, mixed type, and PTSD, and assigned a GAF score of 
60 for PTSD alone, and 50 for both bipolar disorder and PTSD.  
The examiner noted that the GAF score for PTSD reflected 
moderate PTSD symptomatology and moderate impairment in 
social and occupational functioning with reduced reliability 
and productivity and difficulty in interpersonal 
relationships and disturbance in motivation and mood.

Based upon the evidence before the Board at the time of the 
September 2006 decision, the Board was clearly within the 
bounds of "rating judgment" when it reached the conclusion 
that the Veteran's PTSD did not warrant more than a 50 
percent evaluation on and after December 15, 2004.  See 
Porter, 5 Vet. App. 233; see also Kronberg, 4 Vet. App. 399.  
The evidence of record on and after December 15, 2004 
reflects diagnoses of and treatment for numerous psychiatric 
disorders, including PTSD, bipolar affective disorder, 
personality disorder not otherwise specified, bipolar 
disorder, and social phobia.  

The Veterans symptoms which were linked to PTSD on and after 
December 15, 2004 include anxiety, sleep disturbance, 
intrusive thoughts, weekly flashbacks, social isolation, 
irritability, exaggerated startle response, weekly 
nightmares, night sweats, short-term memory trouble, 
increased social phobia and fears, panic attacks, and 
dysphoria.  The Veteran also reported an inability to go into 
crowded places and extremely strained marital and family 
relationships.  Mental status examinations pertaining to PTSD 
show a withdrawn or tense affect, poor grooming and hygiene, 
and circumstantial, tangential, and stuttering speech.  The 
Veteran was alert and fully oriented, and there was no 
evidence of thought disorder, delusions, or hallucinations.  
Insight and judgment were fair to impaired, eye contact was 
good, and the Veteran denied suicidal and homicidal ideation.  
There was no evidence of memory impairment and no evidence of 
obsessive or ritualistic behavior.  

The Veteran's GAF score pertaining to his PTSD alone during 
this period was 60.  A score of 60 indicates moderate 
symptoms, such as moderate difficulty in social and 
occupational functions, having few friends, and having 
conflicts with peers.  See DSM-IV, 46-47.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter, 8 Vet. App. at 242. 

Although the evidence on and after December 15, 2004 reflects 
that the Veteran may have near-continuous panic affecting the 
ability to function, neglect of personal appearance and 
hygiene, and difficulty adapting to stressful circumstances, 
there is no evidence of suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; or impaired 
impulse control.  Moreover, although there is some evidence 
of difficulty establishing and maintaining effective 
relationships, the inability to do so has not been shown.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Although there 
is some evidence of symptomatology contemplated by a 70 
percent evaluation on and after December 15, 2004, the Board 
was within its rating judgment when it determined that the 
Veteran's PTSD was better represented by a 50 percent 
evaluation on and after December 15, 2004.

Considering the evidence available at the time of the Board's 
September 2006 decision, along with the legal authority then 
in effect, the Board finds that the September 2006 Board 
decision denying entitlement to an evaluation in excess of 50 
percent evaluation on and after December 15, 2004 was 
reasonably supported by the evidence then of record and 
prevailing legal authority, and the decision was not 
undebatably erroneous.  See Damrel, 6 Vet. App. at 245.

The Board acknowledges the Veteran's arguments that the 
September 2006 Board decision contained CUE because it failed 
to determine that the statements provided by Dr. Kavuri, Dr. 
Sieberg and social worker W. Powell, were credible; because 
the June 1999 VA examination was inadequate; that the 
diagnoses of bipolar disorder and schizoaffective disorder 
from January 1991 through April 1992 and December 1996 were 
the result of the Veteran having been given anti-psychotic 
drugs which made him psychotic; and because two disability 
examinations provided by his employer diagnosed different 
mental disabilities as one examiner diagnosed schizoaffective 
disorder, and the other examiner diagnosed severe PTSD.  
However, the September 2006 Board decision considered the 
statements provided by Dr. Kavuri, Dr. Sieberg, and social 
worker W. Powell, as well as all of the medical evidence 
including the June 1999 VA examination, the diagnoses of 
bipolar disorder and schizoaffective disorder, and the 
diagnoses of PTSD in its determination of the Veteran's 
claim.  Although the Veteran may not agree with the Board's 
ultimate decisions, its interpretation of the evidence, or 
with the probative weight accorded to the evidence, a 
disagreement as to how the facts are weighed or evaluated 
does not give rise to CUE.  38 C.F.R. § 20.1403(d)(3).  To 
warrant revision on the grounds of CUE, there must have been 
error in the Board's adjudication which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  38 C.F.R. § 20.1403(c).  The Veteran's contentions do 
not reveal CUE in the Board's September 2006 decision with 
regard to any of the pertinent periods of time.

The Veteran also argues that the September 2006 Board 
decision contained CUE based on several errors of fact, 
including:  1) PTSD was first diagnosed in October 1992, not 
in 1994 as found by the Board; 2) two disability examinations 
were provided by his previous employer, not one as noted by 
the Board; 3) the Board printed two versions of a 1998 
hospitalization report and one was wrong; and 4) the Board 
quoted from a June 1993 private medical assessment even 
though a July 2000 statement from the provider reflects that 
the June 1993 assessment did not apply to the Veteran and was 
mistakenly provided.  The Board acknowledges that the 
evidence of record reflects that the Veteran was first 
diagnosed with PTSD in October 1992, and that the September 
2006 Board decision cited to a June 1993 private medical 
treatment record even though a June 2000 statement from the 
provider, W. Powell, M.S.W., reflects that the June 1993 
assessment did not belong to the Veteran.  There is no 
evidence to support the Veteran's contention that the Board 
printed two versions of a 1998 hospitalization report, one of 
which was wrong.  In addition, although the Board may have 
only cited to one disability examination provided by his 
previous employer, and not two, the Board is obligated to 
review the entire record, but there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  In 
addition, the Board observes that, even if all of the factual 
inaccuracies cited by the Veteran were accepted as true, this 
would not warrant a revision of the Board's September 2006 
decision based on CUE.  This is so because, in order to 
constitute CUE, the error would have to have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  As the factual errors alleged by the 
Veteran would not have manifestly changed the outcome of the 
Board's September 2006 decision assigning an initial 
evaluation in excess of 30 percent prior to December 15, 2004 
for PTSD and denying an increased evaluation in excess of 50 
percent for PTSD on and after December 15, 2004, the factual 
errors do not constitute CUE in the September 11, 2006 Board 
decision.

Accordingly, for the reasons discussed above, the September 
11, 2006 Board decision does not contain CUE, because there 
is no evidence of any kind of an "undebatable" error "to 
which reasonable minds could not differ" which would have 
manifestly changed the outcome of the September 11, 2006 
Board decision if it had not been made.  See Damrel, 6 Vet. 
App. at 245; Fugo v. Brown, 6 Vet. App. at 43-44.


ORDER

The September 11, 2006 Board decision, which granted an 
initial evaluation 30 percent for posttraumatic stress 
disorder prior to December 15, 2004 was not CUE; accordingly, 
the motion is denied.

The September 11, 2006 Board decision, which denied an 
evaluation in excess of 50 percent for posttraumatic stress 
disorder on and after December 15, 2004 was not CUE; 
accordingly, the motion is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



